Exhibit 10.39


MCO HOLDINGS, INC.


TAX ALLOCATION AGREEMENT


OF MAY 21, 1988


This Agreement is made as of May 21, 1988, between MCO Holdings, Inc.
("Parent"), a Delaware corporation, and the signatory corporations hereto (each
such corporation is hereinafter individually and collectively referred to as
"Subsidiary").


WHEREAS, each Subsidiary is currently a member of an affiliated group within the
meaning of Section 1504 (a) of The Internal Revenue code (the "Code") of which
Parent is the common parent corporation (the "Group"); and


WHEREAS, pursuant to a tax allocation agreement dated as of March 17, 1987
("March 87 Agreement") among Parent and certain of its then existing
subsidiaries shown on Schedule A hereto ("Prior Group"), Parent and such
subsidiaries established a Tax Allocation Method, as hereinafter defined, for
the Prior Group. As used herein, the term "Tax Allocation Method" shall mean a
method for allocating the consolidated tax liability of a group among its
members and for reimbursing the group's parent for the payment of such
liability; and


WHEREAS, pursuant to a tax allocation agreement dated as of May 1, 1987, as
amended ("May 87 Agreement"), MAXXAM Group Inc. ("MAXXAM") and certain of its
then existing subsidiaries shown on Schedule B hereto, established a Tax
Allocation Method for the affiliated group of which MAXXAM was the parent ("MGI
Group"); and


WHEREAS, on May 20, 1988, a wholly-owned subsidiary of Parent merged with and
into MAXXAM ("MAXXAM Merger".), and MAXXAM became a wholly-owned subsidiary of
Parent; and


WHEREAS, as a consequence of the MAXXAM Merger, the MGI Group no longer remains
in existence within the meaning of Treasury Regulation §1.1502-75(a) and
therefore the May 87 Agreement has terminated with respect to taxable periods
beginning after May 20, 1988; and


WHEREAS, Parent and its undersigned subsidiaries, including MAXXAM and its
undersigned subsidiaries, desire to establish a Tax Allocation Method for the
Group which includes all current members of the Group, including MAXXAM and its
undersigned subsidiaries.

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
and covenants contained herein, Parent and each Subsidiary hereby agree as
follows:


1.         The March 87 Agreement is hereby terminated with respect to taxable
periods beginning on and after January 1, 1988;


2.             Each undersigned subsidiary (each referred to herein as a
"Subsidiary") agrees to be included in, and Parent agrees to file a consolidated
Federal income tax return for all taxable years in which Parent and each
Subsidiary are eligible to file consolidated returns as an affiliated group of
corporations as such term is defined in Section 1504 of the Code.


3.             All elections relating to the filing of a consolidated Federal
income tax return which are required or are available and the computation of the
consolidated Federal income tax liability of the Group shall be made by Parent.
Each Subsidiary shall execute such consents and other documents as are necessary
in connection therewith.


4.             Parent, as the common parent and agent of the Group, shall be
responsible for, and shall pay, any consolidated Federal income tax liability of
the Group.


5.
(a)
 
There shall be computed a Federal income tax liability for each Subsidiary for
any taxable period covered by Section 7 of this Agreement (the "Applicable
Period") as if (i) each Subsidiary had filed a separate return for such period
and all prior Applicable Periods and (ii) each Subsidiary was never a member of
the Group. In calculating such liability the separate returns shall be prepared
by taking into account all inter-company transactions, including those
eliminated by reason of the consolidated return Treasury Regulations.



 
(b)
If the foregoing calculation results in a Federal income tax liability for a
Subsidiary with respect to the Applicable Period, then, in that event, the
Subsidiary shall pay such computed income tax liability to Parent in such
amounts and at such times as the Subsidiary would have been required to pay to
the Internal Revenue Service if it were an unaffiliated corporation making
separate estimated payments of tax and filing a separate tax return.


 
 

--------------------------------------------------------------------------------

 



 
(c)
If the foregoing calculation with respect to the Applicable Period results in
a net operating loss that can be carried back to a prior taxable period or
periods of a Subsidiary with respect to which the subsidiary previously made
payments to Parent pursuant to the preceding paragraph (b), then, in that event,
Parent shall pay the Subsidiary an amount equal to the tax refund to which the
Subsidiary would have been entitled if it were an unaffiliated corporation that
filed separate income tax returns in respect of all the relevant taxable
periods.



 
(d)
If the foregoing calculation with respect to the Applicable Period results in a
net operating loss that cannot be carried back to a prior taxable period or
periods of a Subsidiary with respect to which the Subsidiary previously made
payments to Parent pursuant to the preceding paragraph (b), then, in that event,
such net operating loss shall be a net operating loss carryover to be used by
the Subsidiary in computing its Federal income tax liability pursuant to the
preceding paragraph (a) for future taxable periods, under the law applicable to
net operating loss carryovers in general.



 
(e)
Any adjustment other than a net operating loss carryback described in paragraph
(c) -above, for whatever reason including, without limitation, audits or amended
returns), to any item affecting a calculation of tax liabilities under paragraph
(a), (b), (c) or (d) above, shall be given effect by redetermining the amount
payable by or due to each Subsidiary pursuant to this Agreement as if such
adjustment was part of the original determina­tion hereunder and including any
interest due to or from the Internal Revenue Service as a result of such
adjustment.



6.             The foregoing principles shall apply in similar-fashion to any
consolidated state or other local income tax return which the Group may elect or
be required to file.
 
7.             With respect to each Subsidiary, this Agreement shall be
effective for the Group's 1988 taxable period and all subsequent taxable periods
(excluding any period of time in 1988 in which the Subsidiary was not a member
of the Group), until the date on which (i) the Subsidiary ceases to be a member
of the Group, (ii) the Group no longer remains in existence within the meaning
of Treasury Regulation §1.1502-75(a), or (iii) the Group is no longer eligible
to file, or is no longer eligible to join in the filing of, a consolidated
return for Federal-income tax purposes. Prior too or upon termination of this
agreement, the parties may enter into a new agreement, consistent with the
provisions of this agreement, taking into account, among other things, to the
extent applicable, the manner in which the Subsidiary ceased to be a member of
the Group, the reason that the Group is no longer in existence, or the reason
that Parent and Subsidiary can no longer join in the same consolidated return.

 
 

--------------------------------------------------------------------------------

 
 
8.            This agreement is entered into by the parties solely in
recognition of the mutual benefits resulting from filing a Federal (or state or
other local) consolidated tax return. The respective amounts of tax liability
allocated to Parent and each Subsidiary :for purposes of computing such
corporations' earnings and profits for Federal (or any other) income tax
purposes may differ from those determined in accordance with this agreement.
Furthermore, any amount treated for Federal (or state) income tax purposes, on
account of such a difference, as a contribution to capital or distribution with
respect to stock, or a combination thereof, as the case may be, shall be treated
as a contribution to capital, a distribution with respect to stock, or a
combination thereof, solely for Federal (or state) income tax purposes.


IN WITNESS WHEREOF, Parent and each Subsidiary have executed this Agreement by
authorized officers thereof as of the date first above written.



     
MCO Holdings, Inc.
               
By:
/s/ James V. Iaco, Jr.
 
Braztah Corporation
 
TW Energy Corp.
     
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
 
Carbon Fuel Company
 
MCOP Advertising, Inc.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
McCulloch Consolidated Coal Company
 
Cattleman’s Title Guarantee Company
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
MCO Development, Inc.
 
American Land Realty Services, Incorporated
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.




 
 

--------------------------------------------------------------------------------

 



MCO Investments, Inc.
 
Havasu Development Corporation
     
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
 
MCO Equities, Inc.
 
Holiday Island Development Co.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Fountain Hills Management Corporation
 
MCO Realty, Inc.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Holiday Island Realty, Inc.
 
Spring Creek Recreation Corp.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
MCO Real Estate, Inc.
 
Chaparral City Water Company
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Pueblo West Properties, Inc.
 
Westcliff Development Corporation
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Spring Creek Corporation
 
Top of Aspen, Inc.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
McCulloch Community Properties of Texas, Inc.
 
MCO Communities, Inc.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Holly Development Co.
 
Pueblo West Storage Co., Inc.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Spring Creek Utilities Co.
 
Pueblo West Development Co.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
MCO Properties Inc.
 
MCO Consulting, Inc.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.




 
 

--------------------------------------------------------------------------------

 



Houston Holdings, Inc.
 
MAXXAM Group Inc.
     
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
 
Candelero Hotel Corporation
 
Eagle Creek Country Club, Inc.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Eagle Creek Realty Company
 
Eagle Creek Utility Company
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Houston Group Inc.
 
KaiserTech Acquisition Corporation
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
KLU Holdings, Inc.
 
MAXXAM (Cayman) Corporation
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
MAXXAM Mortgage Corp.
 
MAXXAM Properties Inc.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
MPI Investments Corp.
 
Palmas Holding Corp.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
The Pacific Lumber Company
 
The Pacific Lumber Company of Illinois
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Palco Export Company
 
Palco, Inc.
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Redwood Sales Company
 
Sangre de Cristo Timber Corporation
         
By:
/s/ James V. Iaco, Jr.
 
By:
/s/ James V. Iaco, Jr.
         
Yoshuba Farms
             
By:
/s/ James V. Iaco, Jr.
     




 
 

--------------------------------------------------------------------------------

 

Schedule A


MCO Holdings, Inc.
Braztah Corporation
Carbon Fuel Company
McCulloch Consolidated Coal Company
MCO Development Inc.
TW Energy Corp.
MCOP Advertising, Inc.
Cattleman's Title Guarantee Company
American Land Realty Service, Incorporated
MCO Investments, Inc.
MCO Equities, Inc. MGPC, Inc.
Fountain Hills Management Corporation Holiday Island Realty, Inc.
MCO Real Estate, Inc.
Pueblo West Properties, Inc.
Spring Creek Corporation
McCulloch Community Properties of Texas, Inc.
Havasu Development Corporation
Holiday Island Development Co.
MCO Realty, Inc.
Spring Creek Recreation Corp.
Chaparral City. Water Company
Westcliff Development Corporation
Top of Aspen, Inc.
MCO Communities, Inc.
Pueblo West Storage Co., Inc.
Holly Development Co.
Spring Creek Utilities Co.
MCO Properties Inc.
Pueblo West Development Co.
MCO Consulting, Inc.



 
 

--------------------------------------------------------------------------------

 

Schedule B


MAXXAM Group Inc.
Candelero Hotel Corporation
Eagle Creek Country Club, Inc. Eagle Creek Realty Company
MXM-2 Corporation
MXM-3 Corporation
PALCO Industries, Inc.
MAXXAM Properties Inc.
MAXXUS Properties Inc.
Palmas del Mar Company
Palmas Holding Corp.
MAXXAM Mortgage Corporation
MXM Holdings Corporation
The Pacific Lumber Company
Yosuba Farms
Victor Equipment Company
Tweco Products, Inc.
Thermal Dynamics Corporation PALCO International Corp.
Coyne Cylinder Co.
Cyclomatic Industries, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 